United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-50828
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JAIME GONZALEZ-RAMIREZ,
                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. DR-03-CR-169-ALL-AML
                          --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jaime Gonzales-Ramirez’s court-appointed counsel has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Gonzalez-Ramirez has

not responded to the motion.     Our independent review of counsel’s

brief and the record discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.